DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Neuworth on 19 April 2022.

The application has been amended as follows: 

IN THE CLAIMS

6. (Currently Amended) The apparatus of claim 1, wherein the particulate matter circuit is structured to utilize a look-up table for the  exhaust flow rate to determine the adsorption rate.

10. (Currently Amended) A method, comprising: 
receiving, by a controller, an indication that an engine has been operating in a low load condition for more than a first predefined amount of time; -3- 4890-4815-8490.1Atty. Dkt. No. 106389-5676 
in response, determining, by the controller, an adsorption rate of soot in an exhaust aftertreatment system of [[the]] a vehicle based at least partly on data regarding an exhaust flow rate through the exhaust aftertreatment system; 
determining, by the controller, an adsorption amount of soot based on the adsorption rate of soot for a second predefined amount of time; 
comparing, by the controller, the adsorption amount of soot to a predefined adsorption amount limit; 
in response to the adsorption amount exceeding the predefined adsorption amount limit, initiating, by the controller, an exhaust cleaning event to remove at least some accumulated soot in the exhaust aftertreatment system; 
receiving, by the controller, exhaust gas data during the exhaust cleaning event; 
determining, by the controller, a desorption amount of soot based on the exhaust gas data; 
comparing, by the controller, the desorption amount of soot to a predefined desorption limit; and 
ceasing, by the controller, the exhaust gas cleaning event based on the comparison.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “in response to the adsorption amount of soot exceeding the predefined adsorption amount limit, initiate an exhaust cleaning event to remove at least some soot from the exhaust aftertreatment system; receive exhaust gas data during the exhaust cleaning event; determine a desorption amount of soot based on the exhaust gas data; compare the desorption amount of soot to a predefined desorption limit; and cease the exhaust gas cleaning event based on the comparison” in claims 1, 10, and 16, respectively.
The closest prior art of record is Otake et al. (US 2004/0172935). Otake et al. (Otake) discloses a particulate filter control operation for low load soot control. (See Otake, Paragraphs [0013] & [0018]-[0022]). Specifically, Otake discloses initiating regeneration event in a low condition and adjusting the engine soot output rate simultaneously with the soot desorption rate from filter to achieve a state where the filter does not increase in soot load until a high load regeneration condition can be met. (See Otake, Paragraphs [0027]-[0032]). Accordingly, Otake fails to disclose determining a desorption amount of soot and comparing the desorption amount to a predefined limit as the device of Otake utilizes adsorption/desorption rates and does not reduce the soot amount of the filter. (emphasis added). Therefore, Otake, alone or in combination, fails to teach or fairly suggest “in response to the adsorption amount of soot exceeding the predefined adsorption amount limit, initiate an exhaust cleaning event to remove at least some soot from the exhaust aftertreatment system; receive exhaust gas data during the exhaust cleaning event; determine a desorption amount of soot based on the exhaust gas data; compare the desorption amount of soot to a predefined desorption limit; and cease the exhaust gas cleaning event based on the comparison” in claims 1, 10, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746